                                                                            E.D.N.Y. – Bklyn
                                                                                 16-mc-2636
                                                                                 16-mc-2637
                                                                                 Donnelly, J.

                                 United States Court of Appeals
                                                    FOR THE
                                             SECOND CIRCUIT
                                             ________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 2nd day of July, two thousand nineteen.

      Present:
                     Debra Ann Livingston,
                     Raymond J. Lohier, Jr.,
                     Susan L. Carney,
                           Circuit Judges.

      In re Frederick Martin Oberlander.

      ************************************************
      Grievance Committee of the Eastern District of New York,

                                     Petitioner-Appellee,
                     v.                                              18-2727

      Frederick Martin Oberlander,

                                     Respondent-Appellant.



      In re Richard E. Lerner.

      ************************************************

      Grievance Committee of the Eastern District of New York,

                                     Petitioner-Appellee,
                     v.                                              18-2782

      Richard E. Lerner,

                                     Respondent-Appellant.




CERTIFIED COPY ISSUED ON 07/02/2019
Appellants move to consolidate the above-captioned appeals; the Appellant in 18-2727 also moves
to file his motion to consolidate under seal with a redacted public version; and the Appellant in
18-2782 also moves for an order clarifying that the district court has jurisdiction to consider the
merits of a motion to unseal the docket.

Upon due consideration, it is hereby ORDERED that the motions to consolidate the appeals are
DENIED, but the above-captioned appeals will be heard in tandem and the Appellants may file a
single brief. The Clerk’s Office shall set these cases for argument before a single panel following
the completion of briefing.

It is further ORDERED that the motion to file under seal in 18-2727 is GRANTED.

Finally, it is ORDERED that both appeals are STAYED pending the following further briefing.
The parties are directed to submit, within 30 days of the date of this order, letter-briefs addressing
whether, notwithstanding the filing of an amended notice of appeal incorporating the district
court’s January 25, 2019 order, the case should be remanded to the district court to consider the
motion to unseal on the merits. See United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994)
(explaining that this Court may return jurisdiction to the district court for supplementation of the
record or resolution of issues, with jurisdiction automatically restored to this Court without need
for a new notice of appeal).
                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                  2
